 

Exhibit 10.1

 



EXECUTION VERSION





 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of August 22, 2016, by and between Sequential
Brands Group, Inc., a Delaware corporation (the “Company”), and Andrew Cooper
(the “Executive”).

 

WITNESSETH

 

WHEREAS, the Company wishes to engage Executive as its President; and

 

WHEREAS, the Company and Executive desire to enter into this Agreement to
reflect the terms and conditions of Executive’s employment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1.    Engagement of Executive; Duties; Board. During the Term (as defined in
Section 3 below), the Executive shall have the title of President of the
Company, reporting directly to the Chief Executive Officer of the Company. In
connection with his employment by the Company, the Executive shall be based in
the greater New York metropolitan area.

 

2.    Time. The Executive shall devote substantially all of his working hours to
his duties hereunder and towards the overall success of the business of the
Company, including but not limited to, strategic direction, execution and
implementation of business plans, developing and achieving budget targets, and
overall business growth of the Company, provided that nothing contained herein
shall be deemed to restrict the Executive from engaging in charitable,
religious, civic or community activities, or from serving on the boards of
directors of non-profit organizations and, with the consent of the Company’s
Board of Directors (the “Board”) (such consent not to be unreasonably withheld,
delayed or conditioned), other for-profit companies which do not compete with
the Company, provided that such activities do not materially interfere with
Executive’s duties and responsibilities under this Agreement.

 

3.   Term. The term of this Agreement shall commence on August 22, 2016 (the
“Effective Date”) and shall continue until December 31, 2019 (the “Term”),
unless otherwise terminated as provided herein. In the event that the Executive
remains an employee of the Company following expiration of the Term and this
Agreement is not extended, he shall be an employee “at will” and shall not be
(i) at any time during or following such “at will” employment, entitled to any
of the benefits under this Agreement, other than as set forth in Section 5(j)(v)
below, or (ii) at any time following such “at will employment”, subject to any
of the restrictions contained in this Agreement (including, but not limited to,
the noncompetition and non-solicitation provisions contained in Section 7),
other than the undertakings contained in Section 6 and the provisions of Section
10, each of which shall survive any termination or non-renewal of this
Agreement. If the Company does not intend to continue Executive’s employment
following the expiration of the Term, it shall so notify the Executive, in
writing, by no later than July 1, 2019.

 



 

 

 

4.    Compensation.

 

(a)     Base Salary. During the Term, Executive’s minimum annual base salary
will be as follows: $500,000 per annum from the Effective Date through December
31, 2016; $525,000 per annum for calendar 2017; $550,000 per annum for calendar
2018; and $575,000 per annum for calendar 2019. The base salary shall be paid in
accordance with the Company’s payroll practices and policies then in effect,
with any additional increases determined by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) from time to time (such
salary, as increased from time to time, the “Base Salary”).

 

(b)    Bonus. During the Term, the Executive shall be entitled to receive an
annual bonus for each fiscal year (the “Annual Bonus”) based upon the adjusted
EBITDA target to be determined by the Compensation Committee in accordance with
section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be subject to such other requirements for performance-based
compensation under section 162(m) of the Code. The EBITDA target shall be
adjusted for the effect of the disposition of any assets prior to the end of the
applicable year, and shall be the same target as established for the Chief
Executive Officer. The target Annual Bonus amount shall be one hundred
twenty-five percent (125%) of the Base Salary and shall be paid if the adjusted
EBITDA target for the year is attained. If performance for any year is 80% or
more but less than 90% of the adjusted EBITDA target for that year, 50% of the
target Annual Bonus will be paid and if performance for any year is 90% or more
but less than 100% of the adjusted EBITDA target for that year, 75% of the
target Annual Bonus will be paid. In the event of a sale or other disposition of
assets, the adjusted EBITDA target for the year in which such sale or other
disposition occurs shall be reduced by the amount of EBITDA included in the
budget for that year that was attributable to those assets. Notwithstanding the
foregoing, in no event shall the Annual Bonus for calendar 2016 be less than
$275,000. Annual Bonuses, if applicable, shall be due and payable by the Company
to the Executive annually, payable in the year following the year for which such
Annual Bonus was earned on the earlier of the date the Company files its 10-K or
April 1st of such year.

 

(c)   Equity Compensation. As of the Effective Date, the Company shall grant to
the Executive restricted stock units in respect of 550,000 shares of the
Company’s common stock, 175,000 of which shall be time-vested (the “RSUs”) and
375,000 of which shall vest based on the attainment of specified performance
goals (the “PSUs”) (collectively, the “RSU/PSU Award”). 250,000 of the PSUs will
be granted pursuant to an Equity Incentive Bonus Plan that the Compensation
Committee has established for the 2017-2019 calendar years, based 66.7% on the
Company achieving during each calendar year in excess of 110% of the
Board-approved adjusted EBIDTA budget for such calendar year and 33.3% on
financial criteria based on the Board-approved budget to be established by the
Compensation Committee, which such goals shall be the same as applied to the
Chief Executive Officer. The remaining 125,000 PSUs will be granted in equal
annual increments based on performance criteria specific to the Executive, as to
be determined by the Compensation Committee and CEO after consultation with
Executive no within 90 days of the Effective Date. The RSU/PSU Award shall be
made pursuant to award agreements substantially in the form attached hereto as
Exhibit B (the “RSU/PSU Agreement”). Executive shall be eligible for future
equity awards as determined by the Compensation Committee in its discretion.

 



 2 

 

 

(d)          Benefits. Executive shall receive the employee and fringe benefits
generally made available to other executive officers of the Company from time to
time, including, without limitation, health and dental coverage and life and
disability insurance. Executive shall also be added or continued, as the case
may be, as an insured under the Company’s officers and directors insurance and
all other polices which pertain to executive officers of the Company. The
Company shall pay Executive a car allowance of $1,500 per month during the Term,
payable no less frequently than monthly.

 

(e)          Reimbursement of Expenses. The Company shall pay to Executive the
reasonable expenses incurred by him in the performance of his duties hereunder,
including, without limitation, expenses related to cell phones, blackberries and
laptop computers and such other expenses incurred in connection with business
related travel or entertainment in accordance with the Company’s policy, or, if
such expenses are paid directly by the Executive, the Company shall promptly
reimburse the Executive for such payments in accordance with the Company’s
policy, provided that the Executive properly accounts for such expenses in
accordance with the Company’s policy.

 

(f)   Vacation. Executive shall be entitled to four (4) weeks of paid vacation
per year. The Executive shall use his vacation in the calendar year in which it
is accrued.

 

(g) Legal Fees. The Company agrees to pay or reimburse the Executive for all
reasonable attorney’s fees and related expenses incurred by the Executive in
connection with the negotiation and execution of this Employment Agreement,
subject to a maximum reimbursement of $15,000.

 

5.           Termination of Employment.

 

(a)       General. The Executive’s employment under this Agreement may be
terminated prior to the expiration of the Term without any breach of this
Agreement only on the following circumstances:

 

(b)        Death. The Executive’s employment under this Agreement shall
terminate upon his death.

 

(c)      Disability. If the Executive suffers a Disability (as defined below in
this sub-section (2)), the Company may terminate the Executive’s employment
under this Agreement upon thirty (30) days prior written notice; provided that
the Executive has not returned to full-time performance of his duties during
such thirty (30) day period. For purposes hereof, “Disability” shall mean the
Executive’s inability to perform his duties and responsibilities hereunder, with
or without reasonable accommodation, due to any physical or mental illness or
incapacity, which condition either (i) has continued for a period of 180 days
(including weekends and holidays) in any consecutive 365-day period, or (ii) is
projected by the Board in good faith after consulting with a doctor selected by
the Company and consented to by the Executive (or, in the event of the
Executive’s incapacity, his legal representative), such consent not to be
unreasonably withheld, that the condition is likely to continue for a period of
at least six (6) consecutive months from its commencement; provided, however,
that in no event shall Executive have a Disability for purposes of this clause
(c) unless Executive has become disabled within the meaning of the Company’s
long term disability plan then in effect and is entitled to receive benefits
thereunder.

 



 3 

 

 

(d)       Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason after the occurrence of any of the Good Reason events
set forth in this Section 5(d). For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following events without the Executive’s
prior written consent:

 

(i)          the failure by the Company to timely comply with its material
obligations and agreements contained in this Agreement;

 

(ii)         a material diminution of the authorities, duties or
responsibilities of the Executive (other than temporarily while the Executive is
physically or mentally incapacitated and unable to properly perform such duties,
as determined by the Board in good faith) or the assignment to Executive of
duties materially inconsistent with his position as President;

 

(iii) the loss of the title of President of the Company or if, upon or following
a Change in Control (as defined in the Company’s 2013 Stock Incentive Plan) (a
“Change in Control”)), the Company is not the surviving entity, or survives as a
subsidiary of another corporation or entity, and the Executive is not the
president of the ultimate parent corporation or entity and/or does not maintain
similar duties and responsibilities as he had prior to the Change in Control;

 

(iv) the involuntary re-location of the Executive to an office outside of the
New York, New York metropolitan area; or

 

(v) a change in the reporting structure so that the Executive reports to someone
other than the Chief Executive Officer or the Board;

 

provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure, and
if the Company does not cure to Executive’s reasonable satisfaction, then
Executive terminates his employment within one hundred twenty (120) days
following the expiration of such cure period. For purposes of this Agreement,
upon any reduction or diminution in authorities, duties, responsibilities, etc.,
the basis for determining whether such reduction or diminution was material
shall be deemed to be the greatest authorities, duties, responsibilities held by
Executive and not the authorities, duties, responsibilities held by Executive
immediately prior to the most recent diminution or reduction (e.g., if the
Company were to reduce Executive’s duties and then at a subsequent time were to
reduce his duties further, for purposes of determining whether the second event
constitutes a Good Reason event, his duties would be compared to those he held
prior to the initial reduction).

 



 4 

 

 

(e)     Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least thirty (30) days prior to the effective date
of such termination (which termination the Company may, in its sole discretion,
make effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (h) below)).

 

(f)       Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
reasonably determined by the Board in good faith:

 

(i) any gross negligence or the willful and continued failure by the Executive
to substantially perform his material obligations under this Agreement (other
than any such failure resulting from the Executive’s incapacity due to a
Disability);

 

(ii) the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony;

 

(iii) the Executive’s willfully engaging in misconduct (which shall include
theft, fraud, or embezzlement) in the performance of his duties for the Company
which is injurious to the Company (monetarily or otherwise);

 

(iv) the Executive’s trading of securities or willful disclosure of non-public
information in each case constituting a violation of insider trading laws which
is injurious to the Company, monetarily or otherwise;

 

(v) any chemical dependence of the Executive which materially and adversely
affects the performance of his duties and responsibilities to the Company or any
of its subsidiaries; provided, however, that the taking of prescribed
prescription medication shall not constitute a chemical dependence of the
Executive hereunder; or

 

(vi) a material breach by the Executive of this Agreement.

 

provided, however, that in each case (other than (ii) or (iv)), the Company
shall have provided the Executive with written notice within ninety (90) days of
the event(s) alleged to constitute Cause, the Executive has been afforded at
least thirty (30) days to cure same and has failed to cure the event(s) within
such 30 day period; provided, further, that in the case of willful misconduct
under clause (iii), in order to cure, the Executive shall have to cure such
willful misconduct to the reasonable satisfaction of the Board.

 

(g)    Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive.

 



 5 

 

 

(h)       Notice of Termination. Any termination of the Executive’s employment
by the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

(i)       Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5(c) above,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5(d) or 5(f) above, the date
specified in the Notice of Termination after the expiration of any applicable
cure periods, (d) if the Executive’s employment is terminated pursuant to
subsection 5(e) above, the date specified in the Notice of Termination which
shall be at least thirty (30) days after Notice of Termination is given, or such
earlier date as the Company shall determine, in its sole discretion, (e) if the
Executive’s employment is terminated pursuant to subsection 5(g), the date on
which a Notice of Termination is given, (f) if the Executive’s employment is
terminated upon expiration of the Term, the date of the expiration of the Term,
and (g) if the Executive’s employment is terminated after the expiration of the
Term, the date on which a Notice of Termination is given.

 

(j)      Compensation Upon Termination.

 

(i)    Termination for Cause without Good Reason or Expiration of the Term Not
Due to Company Notice. If the Executive’s employment shall be terminated upon
the expiration of the Term (other than pursuant to Section 5(j)(v), by the
Company for Cause, or by the Executive without Good Reason, the Executive shall
receive from the Company: (1) any earned but unpaid Base Salary through the Date
of Termination, paid in accordance with the Company’s standard payroll
practices; (2) reimbursement for any unreimbursed expenses properly incurred and
paid in accordance with Section 4(e) through the Date of Termination; (3)
payment for any accrued but unused vacation time in accordance with Company
policy; and (4) such benefits, and other payments, if any, as to which the
Executive (and his eligible dependents) may be entitled under, and in accordance
with the terms and conditions of, the employee benefit arrangements, plans and
programs of the Company as of the Date of Termination, other than any severance
pay plan ((1) though (4), (the “Amounts and Benefits”)), and the Company shall
have no further obligation with respect to this Agreement other than as provided
in Section 8 of this Agreement. In addition, any outstanding equity or incentive
award that remains unvested on the Date of Termination shall be forfeited as of
the Date of Termination.

 

(ii)   Termination Without Cause or for Good Reason. If prior to the expiration
of the Term, the Executive resigns from his employment hereunder for Good Reason
or the Company terminates the Executive’s employment hereunder without Cause
(other than a termination by reason of death or Disability), then the Company
shall pay or provide the Executive the Amounts and Benefits and the following:

 



 6 

 

 

(1)    an amount equal to 2.0 times the sum of (x) the then-current Base Salary
and (y) the greater of (i) the actual Annual Bonus for the year immediately
preceding the year in which the Date of Termination occurs or (ii) 125% of
Executive’s then-current Base Salary. The amount payable pursuant to this
Section 5(j)(ii)(1) shall be paid in full in a lump sum cash payment to be made
to the Executive on the date that is thirty (30) days following the Date of
Termination;

 

(2)      any Annual Bonus earned but unpaid for a year ending prior to the Date
of Termination (the “Prior Year Bonus”), which shall be payable in full in a
lump sum cash payment to be made to the Executive on the date that is thirty
(30) days following the Date of Termination or the date such bonus would be paid
if Executive had remained an employee of the Company, if later;

 

(3)     in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a pro-rata portion of the
Executive’s Annual Bonus for the fiscal year in which the Executive’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such Annual Bonus which would be due for the full
fiscal year by a fraction, the numerator of which is the number of days during
the fiscal year of termination that the Executive is employed by the Company and
the denominator of which is 365), paid in accordance with Section 4(b) (“Pro
Rata Bonus”). The Pro Rata Bonus shall be payable at the time the Annual Bonus
would have been paid if Executive’s employment had not terminated;

 

(4)    subject to the Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), the Company shall pay the cost of COBRA Continuation
Coverage for the Executive and his eligible dependents until the earliest of (a)
the Executive or his eligible dependents, as the case may be, ceasing to be
eligible under COBRA (or any COBRA-like benefits provided under applicable state
law) and (b) eighteen (18) months following the Date of Termination, (the
benefits provided under this sub-section (4), the “Medical Continuation
Benefits”); and

 

(5)     any unvested RSUs/PSUs or other equity awarded to Executive shall
accelerate and become fully vested on the Date of Termination and the RSU/PSU
shares (or other equity) shall be distributed to the Executive on the date that
is thirty (30) days following the Date of Termination (subject to any securities
law restrictions).

  



 7 

 

 

(iii)    Termination upon Death. In the event of the Executive’s death, the
Company shall pay or provide to the Executive’s estate: (1) continued payment of
the Executive’s Base Salary for the remainder of the year in which the
termination for reason of death occurs, (2) the Amounts and Benefits, (3) the
Prior Year Bonus, and (4) the Pro Rata Bonus. In addition, any unvested
RSUs/PSUs or other equity awarded to Executive shall vest in full and such
shares shall be distributed to the Executive within thirty (30) days of the Date
of Termination (subject to any securities law restrictions).

 

(iv)     Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (1) the Amounts and Benefits, (2) the Prior Year
Bonus, (3) a Pro Rata Bonus, and (4) the Medical Continuation Benefits. In
addition, any unvested RSUs/PSUs or other equity awarded to Executive shall vest
in full and such shares shall be distributed to the Executive within thirty (30)
days of the Date of Termination (subject to any securities law restrictions).

 

(v)  Expiration of Term. By no later than July 1, 2019, the Company shall notify
the Executive, in writing, if it intends to continue Executive’s employment
following the end of the Term. If, by July 1, 2019, the Company has not offered
the Executive a new employment agreement substantially comparable in the
aggregate to or more favorable than this Agreement and the Executive decides not
to continue his employment upon or after the expiration of the Term, then the
Company shall pay or provide the Executive the Amounts and Benefits and (i) the
Company shall continue to pay the Executive’s then-current Base Salary for a
period of six (6) months after the Date of Termination, (ii) the Company shall
pay the Executive the Annual Bonus for 2019 on the date such bonus would have
been paid if the Executive had remained an employee of the Company, and (iii)
any unvested RSUs (and other time-vesting equity awards) that would have vested
in 2020 had the Executive remained employed by the Company shall vest in full
upon the Date of Termination and the shares subject to such awards shall be
distributed to the Executive within thirty (30) days of the Date of Termination
(subject to any securities law restrictions) and any unvested PSUs (and any
other performance-vesting equity awards) that would have vested based on
performance in 2020 (with the applicable performance goal achievement determined
by the Compensation Committee in early 2021, with such determination being
consistent with the determinations for the other grantees of similar PSUs) had
the Executive remained employed by the Company shall remain eligible to vest and
be settled in accordance with the terms of the applicable award.

 

(vi) Payments of Compensation Upon Termination. For the avoidance of doubt, in
the event the Executive shall be entitled to receive payments and benefits
pursuant to any one of sub-sections 5(a), (b), (c) or (d) above, he shall be
entitled to no payments or benefits under any other of such sub-sections.

 

(vii)     Release of Claims. Notwithstanding anything in this Agreement to the
contrary, as a condition of receiving any payment or benefits under Section
5(j)(ii) or 5(j)(v) (other than the Amounts and Benefits), the Executive agrees
to execute, deliver and not revoke a general release and covenant not to sue in
favor of the Company and its subsidiaries and their respective affiliates in
substantially the form attached hereto as Exhibit A (the “Release”), before the
date that is thirty (30) days following the Date of Termination (or, as
applicable, the end of the Term). In the event the Release is not executed and
non-revocable prior to the date that is thirty (30) days following the Date of
Termination (or, as applicable, thirty (30) days following the end of the Term),
all payments and benefits under Section 5(j)(ii) or 5(j)(v) (other than the
Amounts and Benefits) shall be forfeited.

 



 8 

 

 

(viii)    No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment provided for in this Section 5 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 5 be reduced by any compensation earned by Executive as the result
of Executive’s employment by another employer or business or by profits earned
by Executive from any other source at any time before and after the Executive’s
date of termination (other than as provided in Section 5(j)(ii)(4)).

 

6.           Confidentiality.

 

(a)     The Executive acknowledges that all customer lists and information,
vendor or supplier lists and information, inventions, trade secrets, software
and computer code (whether in object code or source code format), databases,
know-how or other non-public, confidential or proprietary knowledge, information
or data with respect to the products, prices, marketing, services, operations,
finances, business or affairs of the Company or its subsidiaries and affiliates
or with respect to confidential, proprietary or secret processes, methods,
inventions, services, research, techniques, customers (including, without
limitation, the identity of the customers of the Company or its subsidiaries and
affiliates and the specific nature of the services provided by the Company or
its subsidiaries and affiliates), employees (including, without limitation, the
matters subject to this Agreement) or plans of or with respect to the Company or
its subsidiaries and affiliates or the terms of this Agreement (all of the
foregoing collectively hereinafter referred to as, “Confidential Information”)
are property of the Company or its applicable subsidiaries or affiliates. The
Executive further acknowledges that the Company and its subsidiaries and
affiliates intend, and make reasonable good faith efforts, to protect the
Confidential Information from public disclosure. Therefore, the Executive agrees
that, except as (a) required by law or regulation or as legally compelled by
court order (provided that in such case, the Executive shall promptly notify the
Company of such order, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such law, regulation or order) or (b) required in order to enforce his
rights under this Agreement or any other agreement with the Company and/or its
affiliates, during the Term and at all times thereafter, the Executive shall
not, directly or indirectly, divulge, transmit, publish, copy, distribute,
furnish or otherwise disclose or make accessible any Confidential Information,
or use any Confidential Information for the benefit of anyone other than the
Company and its subsidiaries and affiliates, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
general public by lawful means and other than as a result of the Executive’s
acts or omissions or such disclosure is necessary in the course of the
Executive’s proper performance of his duties under this Agreement.

 



 9 

 

 

(b)    The Company and its subsidiaries and affiliates do not wish to
incorporate any unlicensed or unauthorized material into their products or
services. Therefore, the Executive agrees that he will not disclose to the
Company, use in the Company's business, or cause the Company to use, any
information or material which is a trade secret, or confidential or proprietary
information, of any third party, including, but not limited to, any former
employer, competitor or client, unless the Company has a right to receive and
use such information or material. The Executive will not incorporate into his
work any material or information which is subject to the copyrights of any third
party unless the Company has a written agreement with such third party or
otherwise has the right to receive and use such material or information.

 

(c)       Notwithstanding anything to the contrary in this Agreement, the
provisions of this Section 6 shall survive any termination or non-renewal of
this Agreement.

 

7.           Noncompetition; Non-solicitation.

 

(a)     Noncompetition. The Executive hereby agrees that while he is employed by
the Company and for the “Restricted Period” (as defined below), he shall not,
directly or indirectly, in any location in which the Company, its subsidiaries
or affiliates or a licensee thereof operates or sells its products (the
“Territory”), engage, have an interest in or render any services to any business
(whether as owner, manager, operator, licensor, licensee, lender, partner,
stockholder, joint venturer, employee, consultant or otherwise) competitive with
the business activities conducted by the Company, its subsidiaries or affiliates
or any material business activities of which Executive was aware that the
Company or its direct or indirect subsidiaries had plans to conduct at the time
of his Date of Termination (each such case, a “Competing Business”).
Notwithstanding the foregoing, nothing herein shall prevent the Executive from
owning stock in a publicly traded corporation whose activities compete with
those of the Company, its subsidiaries and affiliates, provided that such stock
holdings are not greater than five percent (5%) of such corporation. For
purposes of this Agreement, the “Restricted Period” shall mean the following:
(i) in the event of a termination of employment by the Company for Cause or a
resignation by the Executive without Good Reason, a period of twelve (12) months
following the Executive’s termination of employment, or (ii) in the event of a
termination by the Company without Cause or a resignation by the Executive for
Good Reason, a period of six (6) months following the Executive’s termination of
employment. If the Agreement terminates pursuant to Section 5(j)(v), then there
will be no restrictions imposed upon the Executive under this paragraph
following the Date of Termination.

 

  (b)  Non-solicitation.

 

(i) Employees. The Executive shall not, while he is employed by the Company and
during the period of eighteen (18) months following the Executive’s termination
of employment for any reason, directly or indirectly, (1) cause to be employed
or hired, recruit, solicit for employment or otherwise contract for the services
of, any individual who was or is an employee of the Company or any of its
subsidiaries or affiliates; (2) otherwise induce or attempt to induce any
employee of the Company or any of its subsidiaries or affiliates to terminate
such individual’s employment with the Company or such subsidiary or affiliate,
or in any way interfere with the relationship between the Company or any such
subsidiary or affiliate and any such employee.

 



 10 

 

 

(ii) Customers. The Executive shall not, while he is employed by the Company and
during the period of twelve (12) months following the Executive’s termination of
employment for any reason, solicit, contact, call upon, communicate with, or
attempt to solicit, contact, call upon, communicate with any Protected Customer
(as hereinafter defined) to directly discourage such Protected Customer from
doing business with the Company or any of its subsidiaries or affiliates. For
purposes of this Section 7, “Protected Customer” means any individual or entity
to whom the Company or any subsidiary or affiliate thereof has sold products or
services or solicited to sell products or services during the final twelve (12)
months of Executive’s employment by the Company.

 

(c)    Company IP; Work Product.

 

(i)   “Intellectual Property” means all intellectual property and industrial
property recognized by applicable requirements of law and all physical or
tangible embodiments thereof, including all of the following, whether domestic
or foreign: (1) patents and patent applications, patent disclosures and
inventions (whether or not patentable), as well as any reissues, continuations,
continuations in part, divisions, revisions, renewals, extensions or
reexaminations thereof; (2) registered and unregistered trademarks, service
marks, trade names, trade dress, logos, slogans and corporate names, and other
indicia of origin, pending trademark and service mark registration applications,
and intent-to-use registrations or similar reservations of marks; (3) registered
and unregistered copyrights and mask works, and applications for registration of
either; (4) Internet domain names, applications and reservations therefor,
uniform resource locators and the corresponding Internet websites (including any
content and other materials accessible and/or displayed thereon); (5)
Confidential Information; and (6) intellectual property and proprietary
information not otherwise listed in (1) through (6) above, including unpatented
inventions, invention disclosures, rights of publicity, rights of privacy, moral
and economic rights of authors and inventors (however denominated), methods,
artistic works, works of authorship, industrial and other designs, methods,
processes, technology, patterns, techniques, data, plant variety rights and all
derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and (7) any goodwill associated with any of the foregoing, damages
and payments for past or future infringements and misappropriations thereof, and
all rights to sue for past, present and future infringements or
misappropriations thereof.

 



 11 

 

 

(ii)   Work Product. The Executive agrees to promptly disclose to the Company
any and all work product, including Intellectual Property relating to the
business of the Company and any of its affiliates, that is created, developed,
acquired, authored, modified, composed, invented, discovered, performed, reduced
to practice, perfected, or learned by the Executive (either solely or jointly
with others) directly relating to the Company’s and its affiliates’ business or
within the scope of Executive’s employment during the Term (collectively, “Work
Product,” and together with such Intellectual Property as may be owned, used,
held for use, or acquired by the Company and its affiliates, the “Company IP”).
The Company IP, including the Work Product, is and shall be the sole and
exclusive property of the Company and its affiliates, as applicable. All Work
Product that is copyrightable subject matter shall be considered a “work made
for hire” to the extent permitted under applicable copyright law (including
within the meaning of Title 17 of the United States Code) and will be considered
the sole property of the Company. To the extent such Work Product is not
considered a “work made for hire,” Executive hereby grants, transfers, assigns,
conveys and relinquishes, without any requirement of further consideration, all
right, title, and interest to the Work Product (whether now or hereafter
existing, including all associated goodwill, damages and payments for past or
future infringements and misappropriations thereof and rights to sue for past
and future infringements and misappropriates thereof) to the Company in
perpetuity or for the longest period permitted under applicable law. The
Executive agrees, at the Company’s expense, to execute any documents requested
by the Company or any of its affiliates at any time to give full and proper
effect to such assignment. The Executive acknowledges and agrees that the
Company is and will be the sole and absolute owner of all Intellectual Property,
including all Company IP. The Executive will cooperate with the Company and any
of its affiliates, at no additional cost to such parties (whether during or
after the Term), in the confirmation, registration, protection and enforcement
of the rights and property of the Company and its affiliates in such
intellectual property, materials and assets, including, without limitation, the
Company IP. The Executive hereby waives any so-called “moral rights of authors”
in connection with the Work Product and acknowledges and agrees that the Company
may use, exploit, distribute, reproduce, advertise, promote, publicize, alter,
modify or edit the Work Product or combine the Work Product with other works
including other Company IP, at the Company’s sole discretion, in any format or
medium hereafter devised. The Executive further waives any and all rights to
seek or obtain any injunctive or equitable relief in connection with the Work
Product. Notwithstanding the above, the Executive shall have the right, subject
to Section 6 hereof, to author or collaborate on one or more books or other
similar works (in whatever form, including written, electronic or otherwise) on
any topic(s) whatsoever (including discussion of his experiences as an employee
of the Company) (each, a “Book”), and any such Book shall not be deemed Work
Product or Company IP, and the Company shall have no claim to any rights, title
or interest in any such Book.

  

(d)      Company Property. All Confidential Information, Company IP, files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its subsidiaries and affiliates, whether prepared by the
Executive or otherwise coming into his possession or control in the course of
the performance of his services under this Agreement, shall be the exclusive
property of the Company and shall be delivered to the Company, and not retained
by the Executive (including, without limitation, any copies thereof), promptly
upon request by the Company and, in any event, promptly upon termination of
Executive’s employment hereunder. Upon termination of Executive’s employment
hereunder, the Executive shall have no rights to and shall make no further use
of any Company IP, including Work Product. The Executive acknowledges and agrees
that he has no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages),
and that the Executive’s activity and any files or messages on or using any of
those systems may be monitored at any time without notice. Nothing in this
Section 7 shall require the Executive to return to the Company any computers or
telecommunication equipment or tangible property which he owns, including, but
not limited to, personal computers, phones and tablet devices; provided,
however, that Executive shall identify each such device to the Company prior to
termination of employment and either afford the Company a reasonable opportunity
to remove from all such devices any confidential or proprietary information of
the Company stored thereon or provide reasonable satisfaction to the Company
that such confidential or proprietary information was removed from such devices.

 



 12 

 

 

(e)        Enforcement. The Executive acknowledges that a breach of his
covenants and agreements contained in Sections 6 and 7 would cause irreparable
damage to the Company and its subsidiaries and affiliates, the exact amount of
which would be difficult to ascertain, and that the remedies at law for any such
breach or threatened breach would be inadequate. Accordingly, the Executive
agrees that if he breaches or threatens to breach any of the covenants or
agreements contained in Sections 6 and 7, in addition to any other remedy which
may be available at law or in equity, the Company and its subsidiaries and
affiliates shall be entitled to institute and prosecute proceedings in any court
of competent jurisdiction for specific performance and injunctive and other
equitable relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing of irreparable harm or lack of an adequate
remedy at law. Additionally, upon a material breach by Executive of Section 6 or
Section 7, any unvested stock-based awards held by the Executive shall be
automatically canceled and forfeited without any further action. The Company and
the Executive further acknowledge that the time, scope, geographic area and
other provisions of Sections 6 and 7 have been specifically negotiated by
sophisticated commercial parties and agree that they consider the restrictions
and covenants contained in Sections 6 and 7 to be reasonable and necessary for
the protection of the interests of the Company and its subsidiaries and
affiliates, but if any such restriction or covenant shall be held by any court
of competent jurisdiction to be void but would be valid if deleted in part or
reduced in application, such restriction or covenant shall apply in such
jurisdiction with such deletion or modification as may be necessary to make it
valid and enforceable. The Executive acknowledges and agrees that the
restrictions and covenants contained in Sections 6 and 7 shall be construed for
all purposes to be separate and independent from any other covenant, whether in
this Agreement or otherwise, and shall each be capable of being reduced in
application or severed without prejudice to the other restrictions and covenants
or to the remaining provisions of this Agreement. The existence of any claim or
cause of action by the Executive against the Company or any of its subsidiaries
and affiliates, whether predicated upon this Agreement or otherwise, shall not
excuse the Executive’s breach of any covenant, agreement or obligation contained
in Section 6 or Section 7 and shall not constitute a defense to the enforcement
by the Company or any of its subsidiaries of such covenant, agreement or
obligation; provided, however, that if upon termination of this Agreement by the
Company without “Cause” or by Executive for “Good Reason”, the Company defaults
on any obligation to pay Executive any amount due and owing Executive under
Section 5(j)(ii), then Executive shall not be required to comply with the
undertakings set forth in Section 7(a) and Section 7(b).

 



 13 

 

 

8.           Indemnification. The Company shall indemnify the Executive for
actions taken by the Executive as an officer or director of the Company pursuant
to the fullest extent permitted by law; provided, however, that the Company
shall not indemnify the Executive for any losses incurred by the Executive as a
result of or in connection with (a) acts or omissions described in Section 5(f),
or (b) a cause of action by Executive against the Company or its affiliates or
their respective directors, officers, agents, representatives or employees. If
the Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive may request indemnity under this provision, the Executive
shall give the Company prompt written notice thereof. The Company shall be
entitled to assume the defense of any such proceeding, and the Executive shall
cooperate with such defense.

 

9.           Section 409A of the Code.

 

(a)      It is intended that the provisions of this Agreement comply with
Section 409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Code Section 409A so
long as it has acted in good faith with regard to compliance therewith.

 

(b)     A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service. Any provision of this Agreement to the contrary
notwithstanding, if at the time of the Executive’s Separation from Service, the
Company determines that the Executive is a “Specified Employee,” within the
meaning of Code Section 409A, based on an identification date of December 31,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service, and (ii) the
date of the Executive’s death (the “Delay Period”). Within five days of the end
of the Delay Period, all payments and benefits delayed pursuant to this Section
10(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Executive in a lump-sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 



 14 

 

 

(c)     With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

(d)     Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Code Section 409A.

 

10.         Miscellaneous.

 

(a)      This Agreement shall be deemed to be a contract made under the laws of
the State of New York and for all purposes shall be construed in accordance with
those laws. The Company and Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby (and agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agree
that service of any process, summons, notice or document by registered mail to
the address set forth below shall be effective service of process for any
action, suit or proceeding brought against the Company or the Executive, as the
case may be, in any such court.

 

(b)    Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 



 15 

 

 

(c) Executive hereby represents and warrants to the Company that he is not under
any obligation of a contractual or quasi-contractual nature known to him that is
inconsistent or in conflict with this Agreement or that would prevent, limit or
impair the performance by Executive of his obligations hereunder.

 

(d)       The invalidity or unenforceability of any provision hereof shall not
in any way affect the validity or enforceability of any other provision. This
Agreement reflects the entire understanding between the parties.

 

(e)       This Agreement and the RSU/PSU Agreement represent the entire
understanding of the Executive and the Company with respect to the employment of
the Executive by the Company, contain all of the covenants and agreements
between the parties with respect to such employment, and supersede and cancel
any and all previous agreements, written and oral, regarding the subject matter
thereof between the parties hereto. Any modification or termination of this
Agreement will be effective only if it is in writing signed by the party to be
charged.

 

(f)       This Agreement may be executed by the parties in one or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.

 

(g)       All amounts payable hereunder shall be subject to the withholding of
all applicable taxes and deductions required by any applicable law.

 

11.      Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

To the Company:

 

Sequential Brands Group, Inc.

601 West 26th Street

9th Floor

New York, NY 10001

Attention: Yehuda Shmidman

 

With a copy to:

 

Sequential Brands Group, Inc.

5 Bryant Park

30th Floor

New York, NY 10018

Attention: Bill Sweedler

 



 16 

 

 

To the Executive:

 

Mr. Andrew Cooper

105 Stonewall Circle

West Harrison, New York 10604

coop.andrew@gmail.com

 

With a copy to:

 

Kenneth J. Rubinstein

Cohen Tauber Spievack & Wagner P.C.

420 Lexington Avenue

Suite 2400

New York, New York 10170

krubinstein@ctswlaw.com

 

[signature page follows]

 

 

 



 17 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
22nd day of August, 2016.

 

 

    SEQUENTIAL BRANDS GROUP, INC.             By:   /s/ William Sweedler    
Name: William Sweedler     Title: Chairman of the Board of Directors            
                            EXECUTIVE                       /s/ Andrew Cooper  
    Andrew Cooper                        

 

 

 18 

 



 

EXHIBIT A

 

EXECUTIVE RELEASE AND COVENANT NOT TO SUE

 

Except as otherwise provided herein, in consideration of the severance payments
and/or benefits I am eligible to receive pursuant to the employment agreement
between Sequential Brands Group, Inc., a Delaware corporation (the “Company”),
and me, dated ____________, 2016 (the “Employment Agreement”), I, Andrew Cooper,
on behalf of myself, and on behalf of my heirs, successors and assigns, hereby
knowingly and voluntarily release and discharge, to the fullest extent permitted
by law, the Company, and all of their respective past and present subsidiaries,
affiliates, predecessors, successors and assigns (“Company Entities”) and, with
respect to each and all of the Company Entities, all of their respective
directors, officers, employees, agents, each individually and in their
representative capacities (“Company Entity Officials”) (Company Entities and
Company Entity Officials collectively referred to herein as “Released Parties”)
from any and all claims, demands, agreements, obligations, expenses, actions,
judgments and liabilities of any kind whatsoever, in law, equity or otherwise,
whether known or unknown, suspected or claimed, specifically mentioned herein or
not, which I had, have or may have against any of the Released Parties by reason
of any actual or alleged act, event, occurrence, omission, practice or other
matter whatsoever from the beginning of time up to and including the date that I
sign this Separation and General Release Agreement (this “Claims”), including
that but not limited to Claims arising out of or in any way relating to: (i)  my
employment with any and all of the Company Entities, including the termination
of that employment; (ii) any common law, public policy, company policy, contract
(whether oral or written, express or implied) or tort law having any bearing
whatsoever on the terms and conditions of my employment; and/or (iii) any
federal, state or local law, ordinance or regulation including, but not limited
to, the following (each as amended, if applicable): Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Equal Pay
Act; Family and Medical Leave Act of 1993; National Labor Relations Act; Title
VII of the Civil Rights Act of 1964; Worker Adjustment and Retraining
Notification Act; New York State and New York City Human Rights Laws; New York
State Labor Law; New York State Worker Adjustment and Retraining Notification
Act; and any other law, ordinance or regulation regarding discrimination or
harassment or terms or conditions of employment.

 

I agree that I have entered into this Release as a compromise and in full and
final settlement of all Claims, if any, that I have or may have against any and
all of the Released Parties up to and including the date that I sign this
Release (except as otherwise expressly set forth below). I also agree that,
although I may hereafter discover Claims presently unknown or unsuspected, or
new or additional facts from those which I now knows or believe to be true, I
intend to provide a complete waiver of all Claims based on any facts and
circumstances, whether known or unknown, up to and including the date that I
sign this Agreement (except as otherwise expressly set forth below).

 



 19 

 

 

However, notwithstanding the foregoing, I am not releasing, and for the
avoidance of doubt Claims do not include, my rights, if any, (i) to
indemnification by the Company or any of its affiliates, to the maximum extent
permitted by law, for all claims or proceedings, or threatened claims or
proceedings, arising out of or relating to my service as an officer, director or
employee, as the case may be, of the Company or any of its subsidiaries, (ii) to
payment of any authorized but unreimbursed business expenses incurred prior to
the termination of my employment with the Company or any of its subsidiaries in
accordance with Section 4(e) of my Employment Agreement, (iii) under any
employee pension or welfare plan or program in which I participate or
participated, (iv) to receive payments, severance and benefits under the
Employment Agreement, (v) to be indemnified pursuant to Section 8 of the
Employment Agreement or pursuant to other agreements to which I may be entitled
to indemnification, and (vi) to any equity awards I have received prior to the
date of termination of my employment, including any RSUs/PSUs. Furthermore, I am
not releasing any rights or claims that may arise after the date on which I sign
this Release or that cannot be released by a private settlement agreement (such
as statutory claims for worker’s compensation/disability insurance benefits and
unemployment compensation).

 

I represent that I have not assigned or transferred my rights with respect to
any Claims covered by this Release and that I have not filed, directly or
indirectly any legal proceeding against the Released Parties regarding any such
Claims. If I commence (or commenced) or participate in any action or proceeding
(including as a member of a class of persons) regarding Claims covered by this
Release, I acknowledge and agree that this Release shall be a complete defense
in such action or proceeding and, to the maximum extent permitted by law, I and
my heirs, successors and assigns will have no right to obtain or receive, and
will not seek or accept, any damages, settlement or relief of any kind
(including attorneys’ fees and costs) as a result of such action or proceeding.

 

In addition, I acknowledge and agree that I am and will continue to be bound by
the terms and conditions set forth in the Employment Agreement (including the
restrictive covenants) (the “Continuing Obligations”),all of which continue to
remain in full force and effect for the periods set forth therein
notwithstanding the termination of my employment and are hereby incorporated
herein by reference.

 

In further consideration of the payment and/or benefits I am eligible to receive
pursuant to the Employment Agreement, I agree to reasonably cooperate with the
Company Entities, their legal counsel and designees regarding any current or
future claim, investigation (internal or otherwise), inquiry or litigation
relating to any matter with which I was involved or had knowledge or which
occurred during my employment, with such assistance including, but not limited
to, meetings and other consultations, signing affidavits and documents that are
factually accurate, attending depositions and providing truthful testimony (in
each case, without requiring a subpoena); provided, however, that the Company
will reimburse me for my reasonable expenses (including attorneys’ fees and
travel expenses) actually incurred by me in connection with such cooperation (it
being understood that if any such expenses are expected to exceed $5,000,
Executive shall inform the Company prior to incurring such expenses to provide
the Company with an opportunity to either agree to reimburse Executive for such
expenses or advise Executive not to provide such cooperation necessitating the
incurrence of such expenses).

 



 20 

 

 

I acknowledge and agree that:

 

1. The payment and/or benefits I am receiving under the Employment Agreement
constitute consideration over and above any payments and/or benefits that I
might be entitled to receive without executing this Release.

 

2. The Company advised me to consult with an attorney prior to executing this
Release.

 

3. I was given a period of at least 21 days within which to consider this
Release and that I must sign and return this Release no later than __________,
201_.

 

4. The Company has advised me of my statutory right to revoke my acceptance of
the terms of this Release at any time within seven (7) days of my signing of
this Release.

 

5. I warrant and represent that my decision to accept this Release was (a)
entirely voluntary on my part; (b) not made in reliance on any inducement,
promise or representation, whether express or implied, other than the
inducements, representations and promises expressly set forth in the Employment
Agreement or in the Release; and (c) did not result from any threats or other
coercive activities to induce acceptance of this Release.

 

In the event I decide to exercise my right to revoke within seven (7) days of my
acceptance of this Release, I warrant and represent that I will do the
following: (1) notify the Company in writing of my intent to revoke my
agreement, and (2) simultaneously return in full the consideration, if any,
received from the Company Entities pursuant to the Employment Agreement and
which consideration was expressly subject to my signing this Release.

 

Upon its effectiveness, this Release, the Employment Agreement and the
Continuing Obligations, together with any applicable equity award agreements and
equity plans, contains the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes and replaces all prior and
contemporaneous agreements, representations and understandings (whether oral or
written) regarding the subject matter hereof. Once executed by me, this Release
may be modified only in a document signed by me and the Company and referring
specifically hereto, and no handwritten changes to this Release will be binding
unless initialed by me and the Company. If any portion of this Release is held
to be unenforceable by any court of competent jurisdiction, the parties intend
that such portion be modified to make it enforceable to the maximum extent
permitted by law. If any such portion (other than the general release
provisions) cannot be modified to be enforceable, such portion shall become null
and void leaving the remainder of this Release in full force and effect.

 

This Release shall be binding upon and inure to the benefit of (i) the Released
Parties, including the successors and assigns of the Released Parties, all of
which are intended third-party beneficiaries, and (ii) me and my heirs,
successors and assigns. This Release is not an admission of liability or
wrongdoing by me or any of the Released Parties, and such wrongdoing or
liability is expressly denied.

 



 21 

 

 

I further warrant and represent that I fully understand and appreciate the
consequence of my signing this Release and that I am signing it voluntarily.

 

IN WITNESS WHEREOF, I hereby acknowledge receipt of consideration and execute
the foregoing agreement at              , this day of             , 20  .

 

      Andrew Cooper

 

Witnessed by         on this          day of          , 20   .

 

      WITNESS

 

 

 22 



 

 



 